DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu (Reg. No. 74,923) on 06/09/2022.

The application has been amended as follows: 
In the claims: 
In claim 18, at line 4, before “information processing apparatus”, change “the” to  --an--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019) discloses an information processing system (see par 16, fig. 1 workflow execution apparatus) comprising: a server (i.e., manager) that manages (i.e., see par 16 the workflow execution apparatus executes activity 11 execution order describing a workflow) a workflow which is defined by combining one or more units of processing with each other in a certain manner and that generates a job to execute the workflow (i.e., see par 16 the workflow execution apparatus executes activity 11 execution order describing a workflow); a memory (see par 18, status management unit 71) in which the server (i.e., manager) stores a status of each unit of processing according to the job; a processing request queue (i.e., storage) in which the server (i.e., manager) stores a unit of processing as an execution request (i.e., par 33, scenario execution function unit 3); a processing result queue (i.e., storage) (see par 18 execution state of executed activity 11 is stored and managed in status management unit 71); and an main processor (i.e., an output unit, see par 17 output data obtained as a result of the execution is described is stored in management unit 91 of management function unit 9, see par 18, execution state unit 7, status management unit 71, par 27, status management unit 71, see par 30, 31, 32 and 33, execution function unit 3 and status management unit 71, see pars 39, 40, 41, 43) that outputs information indicating a status of a corresponding unit of processing at a predetermined timing or when the information processing system  is restarted after an occurrence of an error in one of the manager, the memory, and the plurality of processors (i.e., the “or” present in the limitation, interpreted to read as: at least one the following limitations and only one limitation is required to be met, in this case, at a predetermined timing, is met, for example, at the timing of execution or at the timing of the result of the execution or at the timing of the status updated, completion or incomplete or abnormal or failure occurs), based on a storage status of a processing request queue (i.e., storage) (i.e., par 33, scenario execution function unit 3). 
HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019) does not disclose, teach or suggest, a plurality of processors that each execute a corresponding unit of processing; a processing result queue in which the plurality of processors each store a processing result of a corresponding unit of processing after extracting the unit of processing from the processing request queue and executing the unit of processing; and a main processor that outputs information indicating a status of a corresponding unit of processing at a predetermined timing or when the information processing system is restarted after an occurrence of an error in one of the server, the memory, and the plurality of processors, based on a storage status of the processing request queue and a storage status of the processing result queue, - 25 -wherein the server, the memory, the plurality of processors, the processing request queue, the processing result queue, and the main processor are constructed in a distributed manner, as recited in amended independent claim 1.
 
Claims 2-16 are allowable because they are dependent on allowable amended  independent claim 1 above.

Regarding amended independent claim 17, HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019) discloses an information processing apparatus (see par 16, fig. 1 workflow execution apparatus) comprising: a main processor (i.e., an output unit, see par 17 output data obtained as a result of the execution is described is stored in management unit 91 of management function unit 9, see par 18, execution state unit 7, status management unit 71, par 27, status management unit 71, see par 30, 31, 32 and 33, execution function unit 3 and status management unit 71, see pars 39, 40, 41, 43) that outputs information indicating a status of a unit of processing at a predetermined timing or when a system including the information processing apparatus is restarted (i.e., at a predetermined timing or when a system including the information processing apparatus is restarted, because the “or” is present is limitation interpreted to read as at least one the following limitations is required to be met, in this, at a predetermined timing, is met, for example, at the timing of execution or at the timing of the result of the execution or at the timing of the status updated, completion or incomplete or abnormal or failure occurs), based on a storage status of a processing request queue (i.e., storage, i.e., par 33, scenario execution function unit 3) and a storage status of a processing result queue (i.e., storage) (see par 18 execution state of executed activity 11 is stored and managed in status management unit 71), the unit of processing forming a job to execute a workflow (see par 16, workflow), the workflow being defined by combining one or more units of processing with each other in a certain manner (see par 16, execution order), - 30 -the unit of processing being stored in the processing request queue (i.e., storage) as an execution request (i.e., par 33, scenario execution function unit 3 and see par 16 unit 3 executes an activity 11), a processing result of the unit of processing being stored in the processing result queue (i.e., storage) (see pars 18, 27, 30, i.e., completion, par 31, 32, 33, failure, incomplete or abnormal, par 39-40, re-execution, and see pars 41 and 43, completed or incomplete).
HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019) does not disclose, teach or suggest, wherein a processing result of a corresponding unit of processing of each of a plurality of processors is stored in the processing result queue after the unit of processing is extracted from the processing request queue and the unit of processing is executed, as claimed in amended independent claim 17.

As to claim 18, HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019) discloses a non-transitory computer readable medium (see par 42, recording medium) storing a program (see par 42, a program) causing a computer (see par 42, computer) to execute a process, the process comprising: outputting information (see par 17 output data obtained as a result of the execution is described is stored in management unit 91 of management function unit 9, see par 18, execution state unit 7, status management unit 71, par 27, status management unit 71, see par 30, 31, 32 and 33, execution function unit 3 and status management unit 71, see pars 39, 40, 41, 43) indicating a status of a unit of processing at a predetermined timing or when a system including an information processing apparatus is restarted (i.e., at a predetermined timing or when a system including an information processing apparatus (i.e., an information processing apparatus, see par 16, fig. 1 workflow execution apparatus) is restarted, because the “or” is present this limitation is interpreted to read as: at least one the following limitations which is required to be met, in this case, at a predetermined timing, is met, for example, at the timing of execution or at the timing of the result of the execution or at the timing of the status updated, completion or incomplete or abnormal or failure occurs), based on a storage status of a processing request queue (i.e., storage) (i.e., par 33, scenario execution function unit 3) and a storage status of a processing result queue (i.e., storage) (see par 18 execution state of executed activity 11 is stored and managed in status management unit 71), the unit of processing forming a job to execute a workflow (see par 16, workflow), the workflow being defined by combining one or more units of processing with each other in a certain manner (see par 16, execution order), - 30 -the unit of processing being stored in the processing request queue (i.e., storage) as an execution request (i.e., par 33, scenario execution function unit 3 and see par 16 unit 3 executes an activity 11), a processing result of the unit of processing being stored in the processing result queue (i.e., storage) (see pars 18, 27, 30, i.e., completion, par 31, 32, 33, failure, incomplete or abnormal, par 39-40, re-execution, and see pars 41 and 43, completed or incomplete). 
HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019) does not disclose, teach or suggest, wherein a processing result of a corresponding unit of processing of each of a plurality of processors is stored in the processing result queue after the unit of processing is extracted from the processing request queue and the unit of processing is executed, as recited in amended independent claim 18.
Furthermore, claims 1-18 are found to be allowable, for the reasons stated in applicant remarks, dated 15 May 2022 (receipt date: 17 May 2022), in pages 9-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/           Primary Examiner, Art Unit 2677